Exhibit 99.1 NEWS RELEASE For More Information Contact: Rodney L. Underdown (913-344-9395) Peggy Landon (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Reports Fourth-Quarter 2012 Earnings OVERLAND PARK, Kan. (February 6, 2013) – Compass Minerals (NYSE: CMP) reports the following results of its fourth-quarter 2012 operations: · Net earnings for the quarter were $30.1 million, or $0.90 per diluted share, compared to $43.9 million, or $1.31 per diluted share, in the fourth quarter of 2011. · Full-year net earnings were $88.9 million, or $2.65 per diluted share, compared to $149.0 million, or $4.45 per diluted share, in the prior year. · These results include estimated losses in both 2012 and 2011 related to the effects of a tornado that struck the company’s salt operations in Goderich, Ontario, in August 2011, as well as CEO transition expenses in the fourth quarter of 2012. Excluding these special items, net earnings were $34.3 million, or $1.02 per diluted share, in the 2012 fourth quarter versus $55.3 million, or $1.65 per diluted share, in the 2011 quarter. For the full year, net earnings excluding special items were $104.4 million, or $3.11 per diluted share, in 2012 and $160.4 million, or $4.79 per diluted share, in 2011. · Fourth-quarter sales decreased $39.0 million from the fourth quarter of 2011 to $267.1 million due to the effects of mild winter weather in North America that continued to limit deicing salt sales, partially offset by higher sales of specialty fertilizer products. · Operating income was $42.2 million, down from $60.0 million in the prior-year period, primarily resulting from lower salt sales volumes and higher specialty fertilizer per-unit product costs. · Cash flow from operations for 2012 was $151.7 million compared to $252.3 million in 2011. “Strong and steady demand for Compass Minerals’ specialty fertilizer products has helped offset some of the short-term softness in the company’s salt business caused by the mild winter weather,” said Fran Malecha, Compass Minerals’ new president and CEO, who joined the company in mid-January. “I attribute this company’s strength and resilience to its great people and valuable assets. Those are the fundamentals for success in any business. I’m impressed by Compass Minerals’ potential and excited to be a part of its bright future.” Compass Minerals Page 2 of 12 Financial Results (in millions except per-share data) Three months ended December 31, Twelve months ended December 31, Sales $ Sales less shipping and handling (product sales) Operating earnings Operating margin 16
